OPPENHEIMER REAL ESTATE FUND – EXHIBIT 77C SPECIAL SHAREHOLDER MEETING (Unaudited) On June 21, 2013, a shareholder meeting of Oppenheimer Real Estate Fund (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1).At the meeting the sub-proposals below (Proposal No. 2 (including all of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s proxy statement dated April 12, 2013.The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees Brian F. Wruble28,307,771284,149 David K. Downes28,283,818308,100 Matthew P. Fink28,275,899316,022 Edmund Giambastiani, Jr.28,317,281274,640 Phillip A. Griffiths28,283,179308,742 Mary F. Miller 28,319,426272,495 Joel W. Motley 28,311,796280,125 Joanne Pace 28,322,283269,638 Mary Ann Tynan28,336,346255,574 Joseph M. Wikler 28,284,113307,808 Peter I. Wold28,300,100291,821 William F. Glavin, Jr.28,308,789283,132 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending ForAgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities ForAgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain 2r:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstain 2s:Proposal to approve a change in the Fund’s investment objective ForAgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstain
